DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, The prior art, alone or in combination, does not teach or suggest:  An implantable device for temporomandibular joint including : a condyle component to reconstruct a mandibular end of the temporomandibular joint designed for movement within the implantable device including at least one of: a plate; and a condyle surface; a zygomatic arch component to reconstruct a maxillary end of the temporomandibular joint comprising at least one of: a plate; a plurality of , multiple threaded counter sink holes; a plurality of conically tapered holes and a zygomatic arch surface, whereby the plurality of multiple threaded counter sink holes are structured within the plate; and a fossa component configured to be positioned between the condyle component and the zygomatic arch component to anchor the movement of the temporomandibular joint, whereby the fossa component comprises of a low density biocompatible which is utilized in the additive manufacturing for the synthesis of implantable device for temporomandibular joint.
Also, the prior art, alone or in combination, does not teach or suggest, A method for production of an implantable device for temporomandibular joint including the steps of: acquiring a medical image data with the aid of a Computed Tomography (CT) scan and determining a presence of quality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774